

115 HR 1127 IH: Student Loan Fairness Act
U.S. House of Representatives
2017-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1127IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2017Ms. Bass introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committees on Financial Services, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo increase purchasing power, strengthen economic recovery, and restore fairness in financing
			 higher education in the United States through student loan forgiveness,
			 caps on interest rates on Federal student loans, and refinancing
			 opportunities for private borrowers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Student Loan Fairness Act. 2.FindingsCongress finds the following:
 (1)A well-educated citizenry is critical to our Nation’s ability to compete in the global economy. (2)The Federal Government has a vested interest in ensuring access to higher education.
 (3)Higher education should be viewed as a public good benefitting our country rather than as a commodity solely benefitting individual students.
 (4)Recently, total outstanding student loan debt officially surpassed total credit card debt in the United States in 2015, and is on track to exceed $1,230,000,000,000.
 (5)Excessive student loan debt is impeding economic growth in the United States. Faced with excessive repayment burdens, many individuals are unable to start businesses, invest, or buy homes. Relieving student loan debt would give these individuals greater control over their earnings and would increase entrepreneurship and demand for goods and services.
 (6)Because of soaring tuition costs, students often have no choice but to amass significant debt to obtain an education that is widely considered a prerequisite for earning a living wage.
 (7)Amidst rising tuition rates and stagnant grant funding, many students are forced to supplement Federal loans with private loans, which frequently feature higher interest rates with fewer consumer protections.
 (8)A borrower who experiences an extended hardship for whatever reason, or a borrower who experiences a series of separate hardships over a longer period of time, will often have no choice but to default on his or her private student loans. Opportunities to put such private loans into forbearance are limited.
 (9)During the period of forbearance on private student loans, interest continues to accrue and is capitalized, and once the borrower comes out of forbearance, he or she owes significantly more on the principal of the loan than before the hardship period began.
 3.10/10 Loan Repayment and ForgivenessPart G of title IV of the Higher Education Act of 1965 is amended by adding at the end the following:
			
				493E.10/10 Loan Repayment and Forgiveness
					(a)10/10 Loan Repayment Plan
 (1)10/10 Loan Repayment Plan authorizedNotwithstanding any other provision of this Act, the Secretary shall carry out a program (to be known as the 10/10 Loan Repayment Plan) under which—
 (A)a borrower of an eligible loan who is eligible under paragraph (3) may elect to have the borrower's aggregate monthly payment for all such loans not exceed the monthly payment amount described in paragraph (2);
 (B)any interest due and not paid under a monthly payment under this subsection— (i)shall continue to accrue; and
 (ii)shall be capitalized up to an amount equal to 10 percent of the original principal amount of all the eligible loans that the borrower is repaying under this subsection;
 (C)any principal due and not paid under a monthly payment under this subsection shall be deferred, and shall be forgiven in accordance with subsection (b) if the borrower meets the requirements for forgiveness under such subsection;
 (D)the amount of time the borrower makes monthly payments under this subsection may exceed 10 years; (E)a borrower who is repaying an eligible loan pursuant to 10/10 Loan Repayment under this subsection may elect, at any time, to terminate repayment pursuant to 10/10 Loan Repayment and repay such loan under the standard repayment plan, in which case the amount of time the borrower is permitted to repay such loans may exceed 10 years; and
 (F)the special allowance payment to a lender calculated under section 438(b)(2)(I), when calculated for a loan in repayment under this section, shall be calculated on the principal balance of the loan and on any accrued interest unpaid by the borrower in accordance with this section.
 (2)10/10 Loan Repayment monthly payment formulaA borrower who has elected to participate in the 10/10 Loan Repayment Plan under this subsection shall, during each month the borrower is participating in such Plan, make a monthly payment in an amount equal to—
 (A)one-twelfth of the amount that is 10 percent of the result obtained by calculating, on at least an annual basis, the amount by which—
 (i)the borrower’s, and the borrower’s spouse’s (if applicable), adjusted gross income; exceeds (ii)150 percent of the poverty line applicable to the borrower’s family size as determined under section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)); or
 (B)in the case of a borrower who is in deferment due to an economic hardship described in section 435(o), $0.
 (3)EligibilityThe Secretary shall establish procedures for annually determining the borrower's eligibility for 10/10 Loan Repayment, including verification of a borrower's annual adjusted gross income and the annual amount due on the total amount of eligible loans, and such other procedures as are necessary to effectively implement 10/10 Loan Repayment under this subsection.
 (4)Special rule for married borrowers filing separatelyIn the case of a married borrower who files a separate Federal income tax return, the Secretary shall calculate the amount of the borrower's 10/10 Loan Repayment under this subsection solely on the basis of the borrower's student loan debt and adjusted gross income.
						(b)10/10 Loan Forgiveness
 (1)In generalThe Secretary shall carry out a program (to be known as the 10/10 Loan Forgiveness Program) to forgive a qualified loan amount, in accordance with paragraph (3), on an eligible loan for a borrower who, after the date that is 10 years prior to the date of enactment of the Student Loan Fairness Act, has made 120 monthly payments on the eligible loan pursuant to any one or a combination of the following:
 (A)Monthly payment under the 10/10 Loan Repayment Plan under subsection (a). (B)Monthly payment under any other repayment plan authorized under part B or D of an amount that, for a given month, is not less than the monthly payment amount calculated under subsection (a) that the borrower would have owed in the year in which such payment was made, based on the borrower’s adjusted gross income and eligible loan balance for such year.
 (C)For any month after such date during which the borrower is in deferment due to an economic hardship described in section 435(o), monthly payment of $0.
 (2)Method of loan forgivenessTo provide loan forgiveness under paragraph (1), the Secretary is authorized to carry out a program— (A)through the holder of the loan, to assume the obligation to repay a qualified loan amount for a loan made, insured, or guaranteed under part B of this title; and
 (B)to cancel a qualified loan amount for a loan made under part D of this title. (3)Qualified loan amountAfter the borrower has made 120 monthly payments described in paragraph (1), the Secretary shall forgive—
 (A)with respect to new borrowers on or after the date of enactment of the Student Loan Fairness Act, the sum of— (i)the balance of principal and fees due on the borrower’s eligible loans as of the time of such forgiveness, not to exceed $45,520; and
 (ii)the amount of interest that has accrued on the balance described in clause (i) as of the time of such forgiveness; or (B)with respect to any other eligible borrower, the balance of principal, interest, and fees due on the borrower’s eligible loans as of the time of such forgiveness.
 (4)Exclusion from taxable incomeThe amount of a borrower’s eligible loans forgiven under this section shall not be included in the gross income of the borrower for purposes of the Internal Revenue Code of 1986.
 (c)Supporting documentation requiredA borrower who has elected to participate in the 10/10 Loan Repayment Plan under subsection (a), or who is requesting forgiveness under the 10/10 Loan Forgiveness Program under subsection (b), shall provide to the Secretary such information and documentation as the Secretary determines, by regulation, to be necessary to verify the borrower’s adjusted gross income and payment amounts made on eligible loans of the borrower for the purposes of such Plan or Program.
 (d)Definition of eligible loanIn this section the term eligible loan means any loan made, insured, or guaranteed under part B or D.. 4.Capping interest rates for all Federal Direct loansSection 455(b) of the Higher Education Act of 1965 (20 U.S.C. 1087e(b)) is amended—
 (1)by redesignating paragraphs (9) and (10) as paragraphs (10) and (11), respectively; and (2)by inserting after paragraph (8) the following:
				
 (8)Rate of interest for all new Federal Direct loansNotwithstanding any other provision of this Act, with respect to a loan under this part for which the first disbursement of principal is made (or in the case of a Federal Direct Consolidation Loan, for which the application is received) on or after October 1, 2018, or the date of enactment of the Student Loan Fairness Act, whichever is later, the applicable rate of interest shall not exceed 3.4 percent..
			5.10/10 Loan Repayment Plan as plan selected by the Secretary
			(a)FFEL Loans
 (1)In generalSection 428(b)(9) of the Higher Education Act of 1965 (20 U.S.C. 1078(b)(9)) is amended— (A)in subparagraph (A)—
 (i)by striking and at the end of clause (iv); (ii)in clause (v), by striking the period at the end and inserting ; and; and
 (iii)by adding at the end the following new clause:  (vi)beginning October 1, 2018, a 10/10 Loan Repayment Plan, with varying annual repayment amounts based on the discretionary income of the borrower, in accordance with section 493E.; and
 (B)in subparagraph (B), by striking (A)(i) and inserting (A)(vi). (2)Effective dateThe amendment made by paragraph (1)(B) shall be effective beginning October 1, 2018.
				(b)Direct Loans
 (1)In generalSection 455(d) of the Higher Education Act of 1965 (20 U.S.C. 1087e(d)) is amended— (A)in paragraph (1)—
 (i)by striking and at the end of subparagraph (D); (ii)in subparagraph (E), by striking the period at the end and inserting ; and; and
 (iii)by adding at the end the following new subparagraph:  (F)beginning on October 1, 2018, a 10/10 Loan Repayment Plan, with varying annual repayment amounts based on the discretionary income of the borrower, in accordance with section 493E.; and
 (B)in paragraph (2)— (i)by striking may and inserting shall; and
 (ii)by striking (A), (B), or (C) and inserting (F). (2)Effective dateThe amendment made by paragraph (1)(B) shall be effective beginning October 1, 2018.
 6.Improving and expanding Public Service Loan ForgivenessSection 455(m) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)) is amended— (1)in paragraph (1), by striking 120 and inserting 60 each place it appears; and
 (2)in paragraph (3)(B)— (A)in clause (i), by striking or after the semicolon;
 (B)in clause (ii), by striking the period and inserting ; or; and (C)by adding at the end the following:
					
 (iii)a full-time job as a primary care physician in an area or population designated as a Medically Underserved Area or Population by the Health Resource and Services Administration..
				7.Refinancing private education loans for certain borrowers
 (a)Consolidation for certain borrowersSection 455(g) of the Higher Education Act of 1965 (20 U.S.C. 1087e(g)) is amended— (1)by striking A borrower and inserting the following:
					
 (1)In generalA borrower; (2)by inserting , and any loan described in paragraph (2) after July 1, 2010; and
 (3)by adding at the end the following new paragraph:  (2)Consolidation of private education loans as a Federal Direct Consolidation Loan for certain borrowers (A)In generalNotwithstanding any other provision of law, a borrower who meets the eligibility criteria described in subparagraph (B) shall be eligible to obtain a Federal Direct Consolidation loan under this paragraph that—
 (i)shall include an eligible private education loan; and (ii)may include a loan described in section 428C(a)(4).
 (B)Eligible borrowerA borrower of an eligible private education loan is eligible to obtain a Federal Direct Consolidation Loan under this paragraph if the borrower—
 (i)was eligible to borrow a loan under section 428H, a Federal Direct Unsubsidized Stafford Loan, a loan under section 428B, or a Federal Direct PLUS loan for a period of enrollment at an institution of higher education, or, with respect to a borrower who was enrolled at an institution of higher education on less than a half-time basis, would have been eligible to borrow such a loan for such period of enrollment if the borrower had been enrolled on at least a half-time basis;
 (ii)borrowed at least one eligible private education loan for a period of enrollment described in clause (i); and (iii)has an average adjusted gross income (based on the borrower’s adjusted gross income from the 3 most recent calendar years before application for consolidation under this section) that is equal to or less than the borrower’s total education debt (determined by calculating the sum of the borrower’s loans described in section 428C(a)(4) and eligible private education loans) at the time of such application.
 (C)Definition of eligible private education loanFor purposes of this paragraph, the term eligible private education loan means a private education loan (as such term is defined in section 140 of the Truth in Lending Act (15 U.S.C. 1650)) made on or before the date of enactment of the Student Loan Fairness Act, including the amount of outstanding principal, accrued interest, and related fees and costs (as determined by the Secretary) owed by a borrower on such a loan.
 (D)Purchase of loanFor each eligible private education loan that a borrower is consolidating under this paragraph, the Secretary shall notify the holder that the Secretary is purchasing the loan, and the Secretary shall then purchase such loan, as described under section 140A of the Truth in Lending Act.
 (E)Terms and rate of interestA Federal Direct Consolidation Loan made under this paragraph shall have the same terms and conditions as a Federal Direct Consolidation loan under paragraph (1), except that the applicable rate of interest for a Federal Direct Consolidation loan made under this paragraph shall not exceed 3.4 percent.
 (F)Notification of eligible borrowersThe Secretary shall take such steps as may be necessary to notify eligible borrowers of the availability of consolidation under this paragraph no later than 60 days after the date of enactment of the Student Loan Fairness Act, including notifying such borrowers of the deadline to apply for such a loan under subparagraph (G).
 (G)Application deadline for loans under this paragraphA borrower may apply for loans under this paragraph during the 1-year period beginning on the date of enactment of the Student Loan Fairness Act. The Secretary shall not make a Federal Direct Consolidation Loan under this paragraph to any borrower who has not submitted an application for such a loan to the Secretary before the end of such period.
 (H)Authorization and appropriationThere are authorized to be appropriated, and there are appropriated, such sums as may be necessary to carry out this paragraph..
 (b)Sale of private education loans to the GovernmentChapter 2 of the Truth in Lending Act (15 U.S.C. 1631 et seq.) is amended— (1)by redesignating section 140A as section 140B;
 (2)by inserting after section 140 the following:  140A.Sale of private education loans to the Government (a)In generalThe Bureau shall issue regulations to require a private education lender to sell an eligible private education loan to the Secretary of Education, upon request of the Secretary, for purposes of consolidating such loan, as described under section 455(g)(2) of the Higher Education Act of 1965.
 (b)Determination of priceThe price paid for a private education loan under subsection (a) shall— (1)include the amount of outstanding principal on the loan, the amount of accrued interest on the loan, and any fees or other costs owed by the consumer on the loan; and
 (2)be adjusted to account for the time value of such amount. (c)DefinitionsFor purposes of this section:
 (1)Eligible private education loanThe term eligible private education loan means a private education loan, as defined under section 140(a), made on or before the date of enactment of the Student Loan Fairness Act.
 (2)Private education lenderThe term private education lender has the meaning given such term under section 140(a).; and (3)in the table of contents for such chapter—
 (A)by redesignating the item relating to section 140A as item 140B; and (B)by inserting after the item relating to section 140 the following:
						
							
								140A. Sale of private education loans to the Government..
 (c)Conforming amendmentSection 428C(a)(3)(B)(i)(V) of the Higher Education Act of 1965 (20 U.S.C. 1078–3(a)(3)(B)(i)(V)) is amended—
 (1)by striking or at the end of item (bb); (2)by striking the period at the end of item (cc) and inserting ; or; and
 (3)by adding at the end the following:  (dd)for the purpose of consolidating an eligible private education loan under section 455(g)(2), whether such loan is consolidated alone, with other eligible private education loans, or with loans described in paragraph (4)..
				8.Interest-free deferment of unsubsidized loans during periods of unemployment
			(a)FFEL Unsubsidized loan deferment
 (1)Section 428H(e)(2) of the Higher Education Act of 1965 (20 U.S.C. 1078–8(e)(2)) is amended— (A)in subparagraph (A), by striking Interest on and inserting Except as provided in subparagraph (C), interest on; and
 (B)by adding at the end the following:  (C)Interest on loans made under this section for which payments are deferred under clause (ii) of section 428(b)(1)(M), for a period of deferment granted to a borrower on or after the date of enactment of the Student Loan Fairness Act, shall accrue and be paid by the Secretary during any period during which loans are so deferred, not in excess of 3 years..
 (2)Conforming amendmentSection 428(b)(1)(Y)(iii) of the Higher Education Act of 1965 (20 U.S.C. 1078(b)(1)(Y)(iii)) is amended by inserting (other than a deferment under clause (ii) of such subparagraph on or after the date of enactment of the Student Loan Fairness Act) after of this paragraph.
 (b)Direct Unsubsidized loan defermentSection 455(f)(1) of the Higher Education Act of 1965 (20 U.S.C. 1087e(f)(1)) is amended— (1)in subparagraph (A)—
 (A)by striking or at the end of clause (i); and (B)by adding at the end the following:
						
 (iii)a Federal Direct Unsubsidized Stafford Loan, with respect to a period of deferment described in subparagraph (B) of paragraph (2) granted to a borrower on or after the date of enactment of the Student Loan Fairness Act; or; and
 (2)in subparagraph (B), by inserting not described in subparagraph (A)(iii) after Unsubsidized Stafford Loan. (c)Treatment of consolidation loansSection 428C(b)(4)(C)(ii) of the Higher Education Act of 1965 (20 U.S.C. 1078–3(b)(4)(C)(ii)) is amended—
 (1)by striking or at the end of subclause (II); (2)by redesignating subclause (III) as subclause (IV);
 (3)by inserting after subclause (II) the following:  (III)by the Secretary, in the case of a consolidation loan for which the application is received on or after the date of enactment of the Student Loan Fairness Act, except that the Secretary shall pay such interest only for a period not in excess of 3 years for which the borrower would be eligible for a deferral under clause (ii) of section 428(b)(1)(M); or; and
 (4)in subclause (IV) (as redesignated by paragraph (2)), by striking (I) or (II) and inserting (I), (II), or (III). (d)Income-Based repaymentSection 493C(b) of the Higher Education Act of 1965 (20 U.S.C. 10983(b))—
 (1)in paragraph (3)— (A)in subparagraph (A), by striking and after the semicolon;
 (B)by redesignating subparagraph (B) as subparagraph (C); (C)by inserting after subparagraph (A) the following:
						
 (B)shall, on subsidized and unsubsidized loans, be paid by the Secretary for a period of not more than 3 years during which the borrower is eligible for a deferment due to unemployment described in section 455(f)(2)(B) (regardless of whether the student is in such a deferment), except that—
 (i)this subparagraph shall only apply to periods during which the borrower is eligible for such a deferment on or after the date of enactment of the Student Loan Fairness Act; and
 (ii)in the case of a subsidized loan, such period shall not include any period described in subparagraph (A) or any period during which the borrower is in deferment due to an economic hardship described in section 435(o); and; and
 (D)in subparagraph (C) (as so redesignated by subparagraph (B))— (i)in clause (i), by striking subparagraph (A) and inserting subparagraphs (A) and (B); and
 (ii)in clause (ii), by inserting , subject to subparagraph (B), after unsubsidized loan; and (2)by striking and at the end of paragraph (8);
 (3)by striking the period at the end of paragraph (9) and inserting ; and; and (4)by adding at the end the following new paragraph:
					
 (10)the amount of the principal and interest on a borrower’s loans repaid or canceled under paragraph (7) shall not be included in the gross income of the borrower for purposes of the Internal Revenue Code of 1986..
 9.Excluding loans forgiven under certain repayment programs from gross incomeSection 455(e)(2) of the Higher Education Act of 1965 (20 U.S.C. 1087e(e)(2)) is amended— (1)in the paragraph heading, by inserting and forgiveness after repayment; and
 (2)by adding at the end the following: The amount of the principal and interest on a borrower’s loans forgiven pursuant to income contingent repayment shall not be included in the gross income of the borrower for purposes of the Internal Revenue Code of 1986..
			